Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 1 of 10 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DARLENE SOLOMON,

        Plaintiff,

 v.                                                                Case No:

 NAVIENT SOLUTIONS, LLC,

       Defendant.                                                  DEMAND FOR JURY TRIAL
 _____________________________/

                              PLAINTIFF’S COMPLAINT
                          WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, DARLENE SOLOMON (“Ms. Solomon” or

 “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

 Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendant,

 NAVIENT SOLUTIONS, LLC (“Defendant”), and in support thereof states as follows:

                                                 Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

 Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

 such Debt by using an automatic telephone dialing system, artificial voice, or prerecorded

 message to place calls to Ms. Solomon’s cellular telephone after Ms. Solomon demanded

 that Defendant stop calling her, which can reasonably be expected to harass Ms.

 Solomon.




                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                           Solomon v. Navient Solutions, LLC
                                                     Page 1 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 2 of 10 PageID 2



                                          Jurisdiction and Venue

         2.       This Court has subject matter jurisdiction over the instant case under 28

 U.S.C. §1331.

         3.       Jurisdiction of this Court also arises under Fla. Stat. § 559.77 (1).

         4.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b), as a

 substantial part of the events or omissions giving rise to the claims occurred in this

 judicial district.

                                                       Parties

         5.       Plaintiff, Ms. Solomon, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         6.       Ms. Solomon is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 727-***-5952 (“Ms.

 Solomon’s Cellular Telephone”).

         7.       At all times material hereto, Defendant was and is a corporation with its

 principle place of business in the State of VA and its registered agent, CORPORATION

 SERVICE COMPANY, located at 1201 Hays Street, Tallahassee, FL 32301.

                                              Statements of Fact

         8.       In or around 2006, Ms. Solomon opened a student loan account with

 Defendant (“Account”).

         9.       Sometime thereafter, Ms. Solomon encountered financial difficulties and

 fell behind on her payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).


                      Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                            Solomon v. Navient Solutions, LLC
                                                      Page 2 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 3 of 10 PageID 3



         10.     In or around July 2018, Defendant began placing calls to Ms. Solomon’s

 Cellular Telephone in attempts to collect the Debt.

         11.     Ms. Solomon spoke with Defendant in early July 2018 and told Defendant

 that she was working part-time and could not afford the payments on the Account.

         12.     On July 25, 2018, Ms. Solomon spoke to Defendant again and told

 Defendant to stop the calls to her Cellular Telephone.

         13.     Despite Ms. Solomon’s demand, Defendant continued to place calls to Ms.

 Solomon’s Cellular Telephone in attempts to collect the Debt.

         14.     Defendant has called Ms. Solomon’s Cellular Telephone at least one

 hundred (100) times during the time period from July of 2018 to the present date.

         15.     Defendant called Ms. Solomon’s Cellular Telephone from several

 different telephone numbers, including, but not limited to: 202-899-1339 and 888-272-

 5543.

         16.     Defendant called Ms. Solomon’s Cellular Telephone up to four (4) times

 in a single day.

         17.     All of Defendant’s calls to Ms. Solomon’s Cellular Telephone were placed

 in an attempt to collect the Debt.

         18.     Defendant has harassed Ms. Solomon due to the timing and frequency of

 Defendant’s calls.

               Count 1: Violation of the Telephone Consumer Protection Act

         19.     Ms. Solomon re-alleges paragraphs 1-18 and incorporates the same herein

 by reference.




                      Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                            Solomon v. Navient Solutions, LLC
                                                      Page 3 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 4 of 10 PageID 4



        20.     The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person

                         (A) to make any call (other than a call made for
                         emergency purposes or made with the prior express
                         consent of the called party) using any automatic
                         telephone dialing system or an artificial prerecorded
                         voice – (iii) to any telephone number assigned to a
                         paging service, cellular telephone service, . . . or
                         any service for which the called party is charged for
                         the call.

        21.     Ms. Solomon revoked consent to have Defendant call her Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message on or around July 25, 2018 when she told Defendant to

 stop the calls to her Cellular Telephone.

        22.     Despite Ms. Solomon’s demand, Defendant thereafter called Ms.

 Solomon’s Cellular Telephone at least one hundred (100) times.

        23.     Defendant did not place any emergency calls to Ms. Solomon’s Cellular

 Telephone.

        24.     Defendant willfully and knowingly placed non-emergency calls to Ms.

 Solomon’s Cellular Telephone.

        25.     Ms. Solomon knew that Defendant called Ms. Solomon’s Cellular

 Telephone using an ATDS because she heard a pause when she answered at least one of

 the first few calls from Defendant on her Cellular Telephone before a live representative

 of Defendant came on the line.




                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                          Solomon v. Navient Solutions, LLC
                                                    Page 4 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 5 of 10 PageID 5



        26.     Ms. Solomon knew that Defendant called Ms. Solomon’s Cellular

 Telephone using a prerecorded voice because Defendant left Ms. Solomon several

 voicemails using a prerecorded voice.

        27.     Defendant used an ATDS when it placed at least one call to Ms.

 Solomon’s Cellular Telephone.

        28.     Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Ms. Solomon’s Cellular Telephone.

        29.     Under information and belief, Defendant used an ATDS when it placed at

 least fifty calls to Ms. Solomon’s Cellular Telephone.

        30.     Under information and belief, Defendant used an ATDS when it placed all

 calls to Ms. Solomon’s Cellular Telephone.

        31.     At least one call that Defendant placed to Ms. Solomon’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.

        32.     At least one call that Defendant placed to Ms. Solomon’s Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        33.     At least one call that Defendant placed to Ms. Solomon’s Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        34.     At least one call that Defendant placed to Ms. Solomon’s Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.


                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Solomon v. Navient Solutions, LLC
                                                   Page 5 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 6 of 10 PageID 6



         35.    At least one call that Defendant placed to Ms. Solomon’s Cellular

 Telephone was made using a prerecorded voice.

         36.    Defendant has recorded at least one conversation with Ms. Solomon.

         37.    Defendant has recorded more than one conversation with Ms. Solomon.

         38.    Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Ms. Solomon, for its financial gain.

         39.    Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Ms. Solomon’s Cellular Telephone, with no way for

 the called party and recipient of the calls to permit, elect, or invoke the removal of the

 called party and recipient of the calls’ cellular telephone number from Defendant’s call

 list.

         40.    The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Ms. Solomon, despite individuals like Ms.

 Solomon revoking any consent that Defendant believes it may have to place such calls.

         41.    Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Ms. Solomon’s Cellular

 Telephone.

         42.    Defendant has corporate policies to abuse and harass consumers like Ms.

 Solomon despite having actual knowledge that they are calling the wrong person and that

 the called person does not wish to be called.


                    Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                          Solomon v. Navient Solutions, LLC
                                                    Page 6 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 7 of 10 PageID 7



          43.      Defendant’s phone calls harmed Ms. Solomon by trespassing upon and

 interfering with Ms. Solomon’s rights and interests in her Cellular Telephone line.

          44.      Defendant’s phone calls harmed Ms. Solomon by wasting her time.

          45.      Defendant’s phone calls harmed Ms. Solomon by being a nuisance and

 causing her aggravation.

          46.      Defendant’s phone calls harmed Ms. Solomon by causing her

 embarrassment.

          47.      Defendant’s phone calls harmed Ms. Solomon by causing her emotional

 distress.

          48.      Defendant’s phone calls harmed Ms. Solomon by causing her anxiety.

          49.      Defendant’s phone calls harmed Ms. Solomon by causing her to lose

 sleep.

          50.      Defendant’s phone calls harmed Ms. Solomon by causing a risk of

 personal injury to Ms. Solomon due to interruption and distraction.

          51.      Defendant’s phone calls harmed Ms. Solomon by invading her privacy.

          52.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                   which allows for $500 in damages for each such violation;

                b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

                c. Awarding Plaintiff costs;




                       Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                             Solomon v. Navient Solutions, LLC
                                                       Page 7 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 8 of 10 PageID 8



              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        53.      Ms. Solomon re-alleges paragraphs 1-18 and incorporates the same herein

 by reference.

        54.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                 places calls the Ms. Solomon’s Cellular Telephone despite

                 Ms. Solomon’s demand that Defendant cease its calls and

                 Ms. Solomon informing Defendant that she was working

                 part-time and could not afford the payments on the

                 Account, which can reasonably be expected to harass Ms.

                 Solomon.

        55.      As a result of the above violations of the FCCPA, Ms. Solomon has been

 subjected to unwarranted and illegal collection activities and harassment for which she

 has been damaged.

        56.      Defendant’s phone calls harmed Ms. Solomon by trespassing upon and

 interfering with Ms. Solomon’s rights and interests in her Cellular Telephone line.

        57.      Defendant’s actions harmed Ms. Solomon by wasting her time.

        58.      Defendant’s actions harmed Ms. Solomon by being a nuisance and

 causing her aggravation.


                     Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                           Solomon v. Navient Solutions, LLC
                                                     Page 8 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 9 of 10 PageID 9



         59.    Defendant’s actions harmed Ms. Solomon by causing her embarrassment.

         60.    Defendant’s actions harmed Ms. Solomon by causing her emotional

 distress.

         61.    Defendant’s actions harmed Ms. Solomon by causing her anxiety.

         62.    Defendant’s actions harmed Ms. Solomon by causing her to lose sleep.

         63.    Defendant’s actions harmed Ms. Solomon by causing a risk of personal

 injury to Ms. Solomon due to interruption and distraction.

         64.    Defendant’s actions harmed Ms. Solomon by invading her privacy.

         65.    It has been necessary for Ms. Solomon to retain the undersigned counsel

 to prosecute the instant action, for which she is obligated to pay a reasonable attorney’s

 fee.

         66.    All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                a. Awarding statutory damages as provided by §559.77, Fla. Stat.;

                b. Awarding actual damages;

                c. Awarding punitive damages;

                d. Awarding costs and attorneys’ fees;

                e. Ordering an injunction preventing further wrongful contact by the

                   Defendant; and

                f. Any other and further relief as this Court deems equitable.




                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Solomon v. Navient Solutions, LLC
                                                   Page 9 of 10
Case 8:18-cv-02635-JSM-JSS Document 1 Filed 10/26/18 Page 10 of 10 PageID 10




                                 DEMAND FOR JURY TRIAL

     Plaintiff, DARLENE SOLOMON, demands a trial by jury on all issues so triable.



   Respectfully submitted this October 22, 2018,

                                                         /s/ Michael A. Ziegler
                                                         Michael A. Ziegler, Esq.
                                                         Florida Bar No. 74864
                                                         mike@zieglerlawoffice.com

                                                         /s/ Kaelyn Steinkraus
                                                         Kaelyn Steinkraus, Esq.
                                                         Florida Bar No. 125132
                                                         kaelyn@zieglerlawoffice.com

                                                         Law Office of Michael A. Ziegler, P.L.
                                                         13575 58th Street North, Suite 129
                                                         Clearwater, FL 33760
                                                         (p) (727) 538-4188
                                                         (f) (727) 362-4778
                                                         Attorneys and Trial Counsel for Plaintiff




                   Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                         Solomon v. Navient Solutions, LLC
                                                  Page 10 of 10
